 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDR. W. Nowels,d/b/a Nowels Publications and Graph-icArts International Union,Local 280,AFL-CIO,Petitioner.Case 20-RC-12509July 17, 1975DECISION ON REVIEWBY MEMBERSFANNING, JENKINS, AND KENNEDYOn February 14, 1975, the Regional Director forRegion 20 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate the Petitioner's requested unit ofallpress department employees at the Employer'splant in Menlo Park, California. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations,Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision on thegrounds,inter alia,that, in concluding that the peti-tioned-for unit is appropriate, he made erroneousfindings as to substantial factual issues and departedfrom officially reported precedent.The National Labor Relations Board, by tele-graphic order dated March 10, 1975, granted the re-quest for review and stayed the election pending de-cision on review. Thereafter the Petitioner filed abrief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,including the Petitioner's brief on review, and makesthe following findings:As indicated, the Regional Director found thePetitioner's requested unit of press and camera de-partment employees to be appropriate, rejecting theEmployer's contention that the unit should encom-pass all regular full-time and part-time productionand maintenance employees and its alternative posi-tion that an appropriate unit would consist of em-ployees in the Employer's pasteup, camera, and pressdepartments. Unlike the Regional Director, we find,for the reasons below, in agreement with theEmployer's alternative contention, that employees inthe Employer's pasteup, camera, and press depart-ments, who are predominantly engaged in tasks tra-ditionally performed by lithographic production em-ployees, constitute an appropriate unit.The Employer prints and publishes four newspa-pers and also does printing for outside customers.Two-thirds of the Employer's work comes to its plantwith some work already done on it. The rest the Em-ployer handles from start to finish.There are basically five departments in theEmployer's production area: graphic arts, typeset-ting,pasteup, camera, and press. On a job whichwould utilize all departments, the work order is firstwritten up in the graphic arts department and goes tothe typesetting department for setting headline andbody material. The galleys are then sent to the paste-up department where they are proofread and pastedup on the form. From the pasteup department thejob goes to the camera department. After the camerawork is done, the negatives are stripped and opaquedand the plates are made. The plates are then sent tothe press department. After being run through thepresses, the papers are bundled and prepared for de-livery.The graphic arts department, which has six em-ployees, is also known as the front office and in-cludes classified, display, advertising, and circula-tion. The employees in this department rarely go intothe press, camera, and pasteup departments. Theydeal with customers on prices and materials, pick upraw work, bundle up boxes, and perform handfoldwork before delivering the finished product. Otheremployees answer the phone, take care of advertis-ing, do proofreading and legal notices, and do build-ing alterations and maintenance.There are nine employees in the typesetting de-partment, also known as the compugraphics area.There employees take copy from the editors, set itusing compugraphic machines, and send it to thepasteup department. They do not go into the pressdepartment at all. Although employees in both thetypesetting department and the graphic arts depart-ment spend a portion of their time performing litho-graphic production functions, they are not, with theexception of employee Maureen DeBonnet, shown tobe predominately engaged in such tasks.'Employees in the pasteup, camera, and press de-partments spend a substantial amount of time per-forming duties in each other's departments. Thereare nine employees in the pasteup department. Theypaste up copy and headlines. For the group as awhole approximately three-quarters of their time isspent in pasteup, one-eighth in camera work, andone-eighth in typesetting. One employee, in additionto her pasteup work, works on color and shoots nega-tives.Another employee, who started in typesetting1Although employee DeBonnetis listed bythe Employer as a typesettingdepartment employee,she works three-quartersof hertime in the pasteupand camera departments and is therefore properly included in the litho-graphic production unit of pasteup, camera, and press departmentsemploy-ees found herein to be appropriate SeeW P ButlerCompany,214 NLRBNo. 91 (1974).219 NLRB No. 73 NOWELS PUBLICATIONS223and progressed into pasteup, devotes a great deal ofhis time to camera work. Still another employeespends three-quarters of his time in pasteup workand one-quarter in camera work.There are five employees in the camera depart-ment. All the cameramen do proofreading beforethey shoot negatives. If there is a mistake they takethematerial back to pasteup. Some of the cameradepartment employees prepare ink and do pasteupwork. One such employee spends approximately one-third of hertimein pasteup. Another individualspends one-third of his time in camera, one-third instripping and platemaking, and another third split upbetween press, maintenance, stripping, pasteup, anddealing with customers. Another employee works onthe presses.Thereare nineemployees in the press department.In addition to working on the presses, these employ-ees alsoperform pasteup work and are often in-volved in camera-work and in stripping, opaquing,and burning plates. They may, on occasion, alsoserve as forklift operators, paper bundlers, and deliv-ery drivers.Based on the foregoing evidence of employeeskills, contacts, and interchange, and in the absenceof a history of collective bargaining on a broaderbasis,2we find that the following employees of the2 In itsbrief onreview, the Petitioner argues thatdeliverydrivers in theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within themeaning ofSection9(b) of the Act:3All lithographic production employees, in-cluding press,camera,and pasteup departmentemployees employed by the Employer at itsMenlo Park, California, facility, and all employ-ees who are predominantly engaged in perform-ingwork in such departments, excluding allother employees, guards, and supervisors as de-fined in the Act.Accordingly, we shall remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified hereln,4 except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date of issuance of this Deci-sion on Review.[Excelsiorfootnote omitted frompublication]press department should be excluded from the unit and that the RegionalDirector erred in findingLopez,Brown and Hamilton to be supervisors.However, as the Petitioner did not file a timely request for review as to suchmatters, its contentions are rejected7 See,e g,Paramount Press, Inc,187 NLRB586 (1970);The StandardRegisterCompany,120 NLRB 1361(1958);PrintingIndustry of Seattle, Inc.,116 NLRB 1883 (1956);DrugPackage Co.,Inc,101 NLRB1123 (1952)As the unit found appropriate is substantially broader than that request-ed by the Petitioner, the Regional Director shall determine whether itsshowing of interest is sufficient before proceeding with an election. In theevent the Petitioner wishes to withdraw its petition it may do so by writtenrequest filed with the Regional Directorwithin 5 days ofthisDecision onReview